PER CURIAM.
This cause having been submitted to the Court upon return of the respondent to the writ of habeas corpus issued herein and upon motion of the petitioner for his release from the custody of the respondent, and, upon consideration thereof, it is,
Ordered that said petitioner’s motion be and the same is hereby denied and writ discharged, and that petitioner be and he is hereby remanded to the custody of the respondent.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS and DREW, JJ., concur..